IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Appeal of Best Homes DDJ, LLC,                  :
et al., From the Order of the Court             :
of Common Pleas of Delaware                     :
County Dated February 5, 2020                   :
                                                :
Appeal of: Best Homes DDJ, LLC,1                :
Chester First Partnership,2 VVP                 :
Partnership, MeKenney Property                  :
Management Inc., Robert Bradshaw,               :
Mark Hall, Peter O’Konski,                      :
Patricia R. Martin, Steven                      :
Smerechenski, Derrell Wells, David              :
Wiechecki, Steven Wiechecki,                    :
Cedar Ridge Group LLC, Murphy                   :
Management Co. Inc., P&P                        :
Properties Enterprises LLC, Ravens              :
Towing, Patricia Smerechenski, Philp            :
Tappenden, Twinbrook Realty                     :
Partnership, Nancy MeKenney,                    :
Nancy Smerechenski, David Sykes,                :
Lawrence Wiechecki, Jr., Donald J.              :
Weiss, Dr. James Bonner, Was                    :
Realty, Mark Elliott, Michael                   :
Carbonetti, Lawrence Irvin, Health              :
Mats, Sykes Group LLC, Sykes                    :
Property Management LLC, Michael                :
MeKenney, Catherine Fenza,3 Robert              :
Smerechenski, Aspen Enterprises,                :
Inc., Community Light and Sound,                :
Inc., Domann Enterprises, LLC, Spec             :
Industries, Inc., T. Frank McCall’s             :
Inc., T.I.B.C. Bay Partners, T.I.B.C.           :
Partners, LP, T.I.B.C. Depot Partners,          :

       1
          On February 13, 2019, Appellants filed a praecipe to settle, discontinue and end this
action, without prejudice, as to Best Homes DDJ, LLC.
        2
          On June 12, 2020, Chester First Partnership filed a praecipe to discontinue and end this
action as to Chester First Partnership.
        3
          On February 13, 2019, Appellants filed a praecipe to settle, discontinue and end this
action, without prejudice, as to Catherine Fenza.
LP, TKP Holdings, LP, Wellspring                 :   No. 239 C.D. 2020
Homes, LLC, James Bockius, Lydia                 :   No. 240 C.D. 2020
Pastuszek, Laran Bronze, Inc.                    :   Argued: November 15, 2021


BEFORE:        HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                  FILED: December 23, 2021

               VVP Partnership, MeKenney Property Management Inc., Robert
Bradshaw, Mark Hall, Peter O’Konski, Patricia R. Martin, Steven Smerechenski,
Derrell Wells, David Wiechecki, Steven Wiechecki, Cedar Ridge Group LLC,
Murphy Management Co. Inc., P&P Properties Enterprises LLC, Ravens Towing,
Patricia Smerechenski, Philp Tappenden, Twinbrook Realty Partnership, Nancy
MeKenney, Nancy Smerechenski, David Sykes, Lawrence Wiechecki, Jr., Donald
J. Weiss, Dr. James Bonner, Was Realty, Mark Elliott, Michael Carbonetti,
Lawrence Irvin, Health Mats, Sykes Group LLC, Sykes Property Management LLC,
Michael MeKenney, Robert Smerechenski, Aspen Enterprises, Inc., Community
Light and Sound, Inc., Domann Enterprises, LLC, Spec Industries, Inc., T. Frank
McCall’s Inc., T.I.B.C. Bay Partners, T.I.B.C. Partners, LP, T.I.B.C. Depot Partners,
LP, TKP Holdings, LP, Wellspring Homes, LLC, James Bockius, Lydia Pastuszek,
and Laran Bronze, Inc. (collectively, Appellants) appeal from the Delaware County
Common Pleas Court’s (trial court) December 13, 2019 order that denied
Appellants’ Petition for Preliminary Injunction and Equitable Relief (Petition), and
the trial court’s February 5, 2020 order that denied Appellants’ Post-Trial Motion.4


      4
          By June 4, 2020 Order, this Court consolidated the two appeals.
                                                2
Appellants present five issues for this Court’s review: (1) whether the trial court
erred or abused its discretion by denying Appellants’ Post-Trial Motion; (2) whether
the trial court erred or abused its discretion by denying Appellants’ Petition; (3)
whether the trial court erred or abused its discretion by concluding that the City of
Chester (Chester) Stormwater Authority (Authority) did not violate Sections 5601,
and 5607(b)(2), and (d)(9) of the Municipality Authorities Act (MAA);5 (4) whether
the trial court erred or abused its discretion by basing its determination solely on the
finding that the Authority did not violate the MAA; and (5) whether the trial court
erred or abused its discretion by failing to enter any findings of fact or conclusions
of law regarding the additional issues of law and fact on which Appellants’ case was
predicated. After review, this Court affirms.
               On January 17, 2018, Appellants filed a Complaint in the trial court
seeking injunctive relief from the Authority. In their Complaint, Appellants claimed
that the Authority was assessing Appellants an illegal tax for stormwater
management, repairs, and maintenance. Specifically, Appellants alleged: (a) the
Authority was improperly formed; (b) the Authority was improperly run; (c) the
services for which the Authority are charging are duplicative of the services
performed by the Delaware County Regional Water Authority (DELCORA); and (d)
the monies the Authority is assessing Chester property owners are an illegal tax.
Also on January 17, 2018, Appellants filed the Petition.



       5
           53 Pa.C.S. §§ 5601 (MAA title), 5607(b)(2) (“[N]one of the powers granted by [the
MAA] shall be exercised in the construction, financing, improvement, maintenance, extension or
operation of any project . . . which in whole or in part shall duplicate . . . existing enterprises
serving substantially the same purposes.”), (d)(9) (an authority has the power “[t]o fix, alter, charge
and collect rates and other charges in the area served by its facilities at reasonable and uniform
rates to be determined exclusively by it for the purpose of providing for the payment of the
expenses of the authority, the construction, improvement, repair, maintenance and operation of its
facilities and properties [] [.]”).
                                                  3
             On February 2, 2018, Appellants filed a First Amended Complaint
seeking a preliminary injunction, a permanent injunction, and attorneys’ fees. In the
First Amended Complaint, Appellants asserted: (1) the Authority’s services are
duplicative, unnecessary, and unreasonable; (2) the Authority’s fee scheme is not
reasonably related to the services provided; (3) the fee is an illegally imposed tax;
and (4) the fee scheme is unreasonable and arbitrary. On February 23, 2018, the
Authority filed an answer and new matter. On March 2, 2018, the trial court held an
emergency injunction hearing. On May 7, 2018, the trial court denied the Petition.
On August 27, 2018, the Authority filed a motion for summary judgment (Motion).
On November 1, 2018, the trial court denied the Motion.
             The trial court held a trial on September 9 and September 10, 2019. On
December 13, 2019, the trial court denied Appellants’ request for permanent
injunctive relief. On December 23, 2019, Appellants filed their Post-Trial Motion.
Specifically, Appellants filed a motion for reconsideration of the trial court’s
December 13, 2019 order. On February 5, 2020, the trial court denied the Post-Trial
Motion. On February 27, 2020, Appellants appealed to this Court.6, 7 On March 2,
2020, the trial court ordered Appellants to file a Concise Statement of Errors



      6
             In reviewing a grant or denial of a permanent injunction, which “will
             turn on whether the lower court properly found that the party seeking
             the injunction established a clear right to relief as a matter of law,”
             our standard of review of a question of law is de novo, and our scope
             of review is plenary. Penn Square Gen[.] Corp[.] v. [Cnty.] of
             Lancaster, 936 A.2d 158, 167 n.7 (Pa. Cmwlth. 2007) (quotation
             omitted).
Eagleview Corp. Ctr. Ass’n v. Citadel Fed. Credit Union, 243 A.3d 764, 770 n.1 (Pa. Cmwlth.
2020).
       7
         Judgment was entered on November 29, 2021, at which time the appeal was perfected.
See McGoldrick v. Murphy, 228 A.3d 272 (Pa. Super. 2020); see also Pa.R.A.P. 905(a)(5) (“A
notice of appeal filed after the announcement of a determination but before the entry of an
appealable order shall be treated as filed after such entry and on the day thereof.”).
                                               4
Complained of on Appeal pursuant to Pennsylvania Rule of Appellate Procedure
(Rule) 1925(b) (Rule 1925(b) Statement). On March 17, 2020, Appellants filed their
Rule 1925(b) Statement. On June 28, 2020, the trial court filed its opinion pursuant
to Rule 1925(a) (Rule 1925(a) Opinion).
             Initially, this Court observes that, in their “Statement of the Question[s]
Involved,” Appellants present the issues as whether the trial court erred or abused
its discretion by denying Appellants’ Post-Trial Motion, and whether the trial court
erred or abused its discretion by denying Appellants’ Petition. Appellants’ Br. at 5.
However, Appellants do not address those issues anywhere in their brief. This Court
has explained:

             Rule 2111 . . . requires that an appellant’s brief include,
             among other components, a statement of questions
             involved, a statement of the case, a summary of argument,
             and an argument. Pursuant to Rule 2116 . . . , the statement
             of questions involved “must state concisely the issues to
             be resolved,” and the rule specifically instructs the parties
             that “[n]o question will be considered unless it is stated in
             the statement of questions involved or is fairly suggested
             thereby.” [Pa.R.A.P. 2116.] Thus, where issues are
             raised in the statement of questions involved, but not
             addressed in the argument section of the brief, courts
             find waiver. See Harvilla v. Delcamp, . . . 555 A.2d 763,
             764 n.1 ([Pa.] 1989). . . . Pursuant to Rule 2118 . . . , the
             summary of argument “shall be a concise, but accurate,
             summary of the arguments presented.” [Pa.R.A.P. 2118.]
             Furthermore, Rule 2119(a) . . . requires that the argument
             section of the brief “be divided into as many parts as there
             are questions to be argued,” and shall include “such
             discussion and citation of authorities as are deemed
             pertinent.” [Pa.R.A.P. 2119(a).] A party’s failure to
             develop an issue in the argument section of its brief
             constitutes waiver of the issue. See City of Phila[.] v.
             Berman, 863 A.2d 156, 161 n.11 (Pa. Cmwlth. 2004).

In re Tax Claim Bureau of Lehigh Cnty. 2012 Judicial Tax Sale, 107 A.3d 853, 857
n.5 (Pa. Cmwlth. 2015) (emphasis added).

                                           5
               Here,

               [Appellants] fail[] to include any facts or references to the
               record in the statement of the case portion of [their] brief
               relating to the [above-stated] issues set forth on page[]
               [five] of [their] brief. These issues, other than being listed
               in [the Statement of Questions Involved] section of the
               brief, are not developed in the summary of argument or
               argument portions of [Appellants’] brief.[8] Under these
               circumstances, th[is] Court must conclude that
               [Appellants] waived [the above-quoted] issues that
               [they] attempted to raise on appeal[.]

Id. (emphasis added). Accordingly, Appellants waived the first two issues presented
for this Court’s review.
               Regarding their remaining issues, Appellants argue that the Authority
was not properly formed and continues to be improperly formed. Specifically,
Appellants contend that the Authority failed to comply with Section 704 of the
Sunshine Act9 and Section 5607(b)(2) and (d)(9) of the MAA. The Authority rejoins
that Appellants failed to exhaust their administrative remedies. In particular, the
Authority retorts that Appellants should have contacted the Authority to request a
hearing. Because they did not, the Authority maintains that Appellants never
exhausted their administrative remedies before filing this action in the trial court
and, thus, their First Amended Complaint should have been dismissed.
               Relative to the Authority’s claim that Appellants failed to exhaust their
administrative remedies, this Court recognizes: “The failure to exhaust
administrative remedies is jurisdictional in nature and may be raised by the parties
or by a court sua sponte.” Md. Cas. Co. v. Odyssey Contracting Corp., 894 A.2d
750, 756 (Pa. Super. 2006); see also Provision of Grace World Mission Church v.

       8
         Indeed, neither the standard of review for the denial of the Post-Trial Motion, nor the
standard of review for a denial of, and/or the elements required for, a preliminary injunction are
included in Appellants’ brief.
       9
         65 Pa.C.S. § 704 (relating to open meetings).
                                                6
City of Phila. (Pa. Cmwlth. No. 1453 C.D. 2018, filed June 28, 2019)10 (“the failure
to exhaust administrative remedies is jurisdictional in nature and, therefore, can be
raised at any time either by the parties or by the court sua sponte”), slip op. at 6 n.3.

               The doctrine of exhaustion of administrative remedies is
               intended to prevent the premature interruption of the
               administrative process, which would restrict the agency’s
               opportunity to develop an adequate factual record, limit
               the agency in the exercise of its expertise and impede the
               development of a cohesive body of law in that area.
               Shenango Valley Osteopathic Hosp[.] v. Dep[’t] of Health,
               . . . 451 A.2d 434 ([Pa.] 1982). It is appropriate to defer
               judicial review when the question presented is within the
               agency’s specialization and when the administrative
               remedy is as likely as the judicial remedy to provide the
               desired result. Indep[.] Oil [&] Gas Ass[’n] of [Pa.] v.
               [Pa.] Pub[.] Util[.] Comm[’n], 789 A.2d 851 (Pa. Cmwlth.
               2002); Rouse & Assoc[s.] Ship [Rd.] Land [Ltd.] P[’]ship
               v. [Pa.] Env[’t] Quality [Bd.], . . . 642 A.2d 642 ([Pa.
               Cmwlth.] 1994). However, the exhaustion doctrine is
               not so inflexible as to bar legal or equitable jurisdiction
               where, as here, the remedy afforded through the
               administrative process is inadequate. Indep[.] Oil;
               Shenango.

Hoke v. Elizabethtown Area Sch. Dist., 833 A.2d 304, 309 (Pa. Cmwlth. 2003)
(emphasis added).
               Here, Appellants are seeking to enjoin the Authority from collecting its
fee. The Authority rejoins: “Appellants have all admitted that have [sic] never
utilized the appeals process set forth on the [Authority’s] website. Therefore, their
claims should be dismissed with prejudice as they waived their right to sue under the
Commonwealth [sic] as they have failed to exhaust their administrative remedies.”


       10
           Pursuant to Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code
§ 69.414(a), an unreported panel decision of this Court issued after January 15, 2008, may be cited
for its persuasive value, but not as binding precedent. The unreported decisions cited herein are
cited for their persuasive value.


                                                7
Authority Br. at 9-10. The Authority’s appeal process, as set forth on its website,
provides:

              If a rate payer feels that the assessed fee is in error or
              improper in any way, you have the right to appeal the
              assessment, if the property status has changed since the
              original assessment, which means:
              (a) Significant corrections have been made to improve
              stormwater run-off;
              (b) Buildings that were previously situated on property are
              no longer in existence, therefore you may want to appeal
              the assessment.
              In order to appeal, you must have at least paid one month’s
              payments prior to the appeal.

Stormwater Authority of the City of Chester, Steps to File an Appeal with the
Stormwater           Authority          of        the         City         of        Chester,
https://www.chesterstormwaterauthority.com/_files/ugd/fcf170_d9d521346e61452
d96d695e8c1055f32.pdf (last visited December 21, 2021).11
              The Authority contends that it is authorized to determine whether it is
properly formed and operated, i.e., that an adequate administrative remedy exists.
However, it appears that the Authority’s appeal process can result only in a finding
of what Appellants may owe on their assessments following a hearing; the procedure
is not adequate to determine whether the Authority’s formation and operation are
MAA compliant.

              First, to avail one’s self of the remedy in [the appeals
              process], i.e., [to receive a proper assessment,] the party
              must first pay the assessment. This is obviously not the
              remedy sought by [Appellants] nor can a “pay and appeal”
              remedy be considered the equivalent of not having to pay
              at all. . . . [Second,] and more importantly, even if

       11
          The appeals process is set forth under the tab marked “Public Notices/Announcements.”
https://www.chesterstormwaterauthority.com (last visited Dec. 2, 2021).
                                              8
            [Appellants] were required to submit to [the appeals
            process] to avoid assessments . . . , there is no [] authority
            in [the appeals process] to grant prospective relief to
            Appellants so that [Chester property owners] would not be
            assessed in the future.

Ind. Oil, 789 A.2d at 856 (italics omitted). Accordingly, because “the remedy
afforded through the administrative process is inadequate,” Hoke, 833 A.2d at 309,
the First Amended Complaint did not warrant dismissal.
            Concerning the formation of the Authority, Section 704 of the Sunshine
Act requires:

            Official action and deliberations by a quorum of the
            members of an agency shall take place at a meeting open
            to the public unless closed under [S]ection[s] 707 (relating
            to exceptions to open meetings), 708 (relating to executive
            sessions)[,] or 712 (relating to General Assembly meetings
            covered) [of the Sunshine Act, 65 Pa.C.S. §§ 707, 708,
            712].

65 Pa.C.S. § 704. Appellants assert that, because the Authority was created in
October 2016, and the first public meeting was not held until February 2017,
approximately four months passed before the Authority even attempted to comply
with Section 704 of the Sunshine Act.
            Section 713 of the Sunshine Act provides:

            A legal challenge under this chapter shall be filed
            within 30 days from the date of a meeting which is
            open, or within 30 days from the discovery of any
            action that occurred at a meeting which was not open
            at which this chapter was violated, provided that, in the
            case of a meeting which was not open, no legal
            challenge may be commenced more than one year from
            the date of said meeting. The court may enjoin any
            challenged action until a judicial determination of the
            legality of the meeting at which the action was adopted is
            reached. Should the court determine that the meeting did
            not meet the requirements of this chapter, it may in its
            discretion find that any or all official action taken at the

                                          9
               meeting shall be invalid.[12] Should the court determine
               that the meeting met the requirements of this chapter, all
               official action taken at the meeting shall be fully effective.

65 Pa.C.S. § 713.
               The Authority’s Executive Manager Reverend Dr. Horrace Strand
(Strand) testified: “[Chester] went through the process to establish the [] Authority.
[It] held 12 public hearings and [] formulated a Board and that was the extent of
that.” Reproduced Record (R.R.) at 394.13 Strand did not recall the reason for the
delay between the filing of the Authority’s letters of incorporation and its first public
meeting.

               [T]his Court has repeatedly held that official action taken
               at a later, open meeting cures a prior violation of the
               Sunshine Act. See League of Women Voters of [Pa.] v.
               Commonwealth, 683 A.2d 685 (Pa. Cmwlth. 1996)
               (violation of the Sunshine Act was cured by a subsequent
               open meeting at which the official action was taken);
               Moore v. [Twp.] of Raccoon, . . . 625 A.2d 737 ([Pa.
               Cmwlth.] 1993) (violation of Sunshine Act was cured
               when commissioners held open meeting afterwards).

Ass’n of Cmty. Orgs. for Reform Now (ACORN) v. Se. Pa. Transp. Auth. (SEPTA),
789 A.2d 811, 813 (Pa. Cmwlth. 2002).                    Here, there is no record evidence
establishing the existence of closed Authority meetings, let alone whether official
action was taken, and/or whether the action was cured by later open meetings.
Notwithstanding, because Appellants allege that the private meetings occurred
before October 2016, i.e., the date the letters of incorporation were received, and

       12
           “A court’s decision to invalidate an agency’s action is discretionary, not obligatory[.]”
Borough of E. McKeesport v. Special/Temporary Civ. Serv. Comm’n of Borough of E. McKeesport,
942 A.2d 274, 280 (Pa. Cmwlth. 2008).
        13
            Appellants’ Reproduced Record fails to comply with the Pennsylvania Rules of
Appellate Procedure. See Pa.R.A.P. 2173 (“[T]he pages of . . . the reproduced record . . . shall be
numbered separately in Arabic figures . . . thus 1, 2, 3, etc., followed in the reproduced record by
a small a, thus 1a, 2a, 3a, etc.”). However, for consistency of reference, the citations herein are as
reflected in the Reproduced Record.
                                                 10
Appellants did not file the Complaint until January 17, 2018, their claims as to the
Authority’s Sunshine Act violations are beyond the required one-year filing period,
and thus, untimely.
             Section 5607(d) of the MAA provides, in relative part:

             Every authority may exercise all powers necessary or
             convenient for the carrying out of the purposes set forth in
             this section, including, but without limiting the generality
             of the foregoing, the following rights and powers:
             ....
             (9) To fix, alter, charge and collect rates and other
             charges in the area served by its facilities at reasonable
             and uniform rates to be determined exclusively by it for
             the purpose of providing for the payment of the expenses
             of the authority, the construction, improvement,
             repair, maintenance and operation of its facilities and
             properties . . . .        Any person questioning the
             reasonableness or uniformity of a rate fixed by an
             authority or the adequacy, safety and reasonableness of the
             authority’s services, including extensions thereof, may
             bring suit against the authority in the court of common
             pleas of the county where the project is located . . . . The
             court of common pleas shall have exclusive jurisdiction to
             determine questions involving rates or service.

53 Pa.C.S. § 5607(d) (emphasis added).
             Appellants also argue that the Authority failed to adopt a proper budget.
Specifically, Appellants contend that the record does not reveal the analytical
process or computation which supports the Authority’s final rate determination. The
Authority rejoins that Appellants have failed to offer any material fact to show that
the Authority’s fees are not related to its budget. The Authority asserts that its expert
with respect to stormwater and sanitary and public water, Howard Neukrug’s
(Neukrug), testimony supports its fee determination.

             [W]here the reasonableness of a fee is challenged, the
             party challenging the fee bears the burden of proving it is

                                           11
            unreasonable. M & D Prop[s.], Inc. v. Borough of Port
            Vue, 893 A.2d 858, 862 (Pa. Cmwlth. [2006]) . . . .
            “[T]he burden does not shift to a municipality to prove that
            a challenged fee is reasonable; it always remains the
            burden of the challenger to show that the fees are
            unreasonable.” Id.

Ziegler v. City of Reading, 216 A.3d 1192, 1201 (Pa. Cmwlth. 2019).
            Neukrug opined that Chester’s stormwater impact fees, also known as
user fees, are reasonably related to services or projects that the Authority will
produce and execute. Specifically, Neukrug testified:

            Q. All right. Did you happen to see a document entitled
            “Stormwater Authority 5-Year Projection Budget”?
            A. Yes, I did.
            Q. Okay. Did you happen to see a document “Capital
            Project List” for the [Authority]?
            A. Yes, I did.
            Q. Did you happen to see a document which is a map
            produced by DELCORA in which it shows the various
            stormwater areas, including the [Municipal Separate
            Storm Sewer System (]MS4[)] areas, the combined system
            areas, and the other areas of the Chester []service area?
            A. Yes, I did do that.
            ....
            Q. Okay. After reviewing these documents, do you have
            an opinion today within a reasonable degree of
            professional certainty as to whether or not the Chester
            stormwater impact fees are reasonably related to services
            or projects that the [Authority] will produce and execute?
            ....
            A. Yes. From the materials I reviewed, I was quite
            impressed with how the [] Authority is starting off and the
            number of projects it has and how it’s moving forward to
            forming a new organization.
                                        12
R.R. at 1204.
             Neukrug explained how an authority initiates the implementation of
user fees:

             A. User fees are handled by conducting some form of cost
             of service. Of course, for a system like this where cost of
             service is difficult to project backwards because this hasn’t
             been done before, you need some foundation on which to
             project forward and take those and then find a fair and
             equitable way to divide those costs amongst the different
             customer classes.
             Q. What would be some of those factors? When you have
             a new authority that is looking to establish cost of services,
             what factors would [it] use typically in order to come up
             with a plan or an idea of what those future costs would be?
             A. Well, basically you need two documents. One is an
             operations and maintenance operating budget, which has
             been done in the [] Authority 5-Year Projection Budget;
             and you also need a capital improvement program, which
             looks like they have [sic] I don’t know how many projects
             here, but it looks like maybe in the range of about 40, 50
             projects listed here.
             Q. Looking at the [] Authority 5-Year Projection Budget,
             in the heading that says “Expenses,” there are 5-year
             categories of administration costs. Is that typical, that a
             stormwater authority or any authority would have sizable
             administration costs?
             A. Yes. And I don’t know if I would refer to these as
             sizable, but this administrative cost of $600,000[.00]
             probably relates to five or six employees.
             Q. Okay. And the administrative costs related to “Total
             Collected Revenue,” if you look above that line, there’s a
             category that says “Revenue,” and then there is a line that
             says “Total Billed Revenue” and then “5-Year Cost
             Analysis,” considering the first year total billed revenue of
             $3,662,604[.00], the administrative cost figure, is that a
             reasonable administrative cost related to the total billed
             revenue that is expected?

                                          13
             A. I have no reason to doubt it.
             Q. And then debt service, if you see that under
             “Expenses,” in the first year the [] Authority projects that
             [its] debt service will be $283,372[.00]. From your
             experience and knowledge, carrying that amount of debt,
             is that considered excessive or not?
             A. That’s a first year and that is not an excessive amount.
             Of course, excessive depends on the amount of revenue
             you have behind it; and given this table that I’m looking
             at, it seems reasonable.

R.R. at 1204-05. The trial court determined that Neukrug’s testimony was credible,
and the Authority’s fees were reasonable. In view of the foregoing evidence, this
Court concludes that the trial court did not err by ruling that the Authority did not
violate Section 5607(d)(9) of the MAA.
             Section 5607(b) of the MAA provides, in relevant part:

             Limitations.--This section is subject to the following
             limitations:
             ....
             (2) The purpose and intent of this chapter being to benefit
             the people of the Commonwealth by, among other things,
             increasing their commerce, health, safety and prosperity
             and not to unnecessarily burden or interfere with existing
             business by the establishment of competitive enterprises,
             none of the powers granted by this chapter shall be
             exercised in the construction, financing, improvement,
             maintenance, extension or operation of any project or
             projects or providing financing for insurance reserves
             which in whole or in part shall duplicate or compete
             with existing enterprises serving substantially the same
             purposes. . . .

53 Pa.C.S. § 5607(b) (text emphasis added).
             Appellants argue that the Authority’s services duplicate and compete
with DELCORA’s services in violation of Section 5607(b)(2) of the MAA. The
Authority rejoins that Appellants have failed to offer any material fact to show that

                                         14
DELCORA is the “actual” stormwater authority of Chester. The Authority asserts
that the Director of Operations and Maintenance for DELCORA, Michael DiSantis
(DiSantis), testified that DELCORA has absolutely no control over Chester’s
stormwater inlets and pipes into the combined sewer system, and further that
DELCORA has absolutely no control over any MS4 stormwater infrastructure
whatsoever.
              At the preliminary injunction hearing, DiSantis testified:14

              Q All right. There’s a lot of infrastructure in the
              combine[d] system between DELCORA and [Chester].
              Correct?
              A Yes.
              Q All right. And we talked about connection, right? At
              some point, there’s a connection point where [Chester]
              stormwater infrastructure comes in to DELCORA,
              DELCORA’s waste[-]water line.
              ....
              A Absolutely.
              Q Okay. And at no time did DELCORA ever maintain the
              infrastructure of [Chester’s] inlets or piping into
              DELCORA.
              A It’s not part of our system.
              Q [Chester] is responsible for that?
              A Correct.
              Q And that amount - there’s a lot of infrastructure
              [Chester] has in terms of inlets and piping into the
              DELCORA system.
              A That’s a very good assumption, that’s true.


      14
          Counsel stipulated to and introduced the Notes of Testimony from the preliminary
injunction hearing into evidence.
                                           15
R.R. at 1104-05.
            At the September 9, 2019 hearing, DiSantis clarified:
            Q Okay. And, again, just one question, one more. I
            believe it was your prior testimony back in [sic] March 23
            of 2018, and [sic] [] DELCORA has no authority related
            to the maintenance and/or construction or repair of any of
            the combined sewer inlets and piping that goes into the
            combined sewer system?
            A I would -- if you phrase it differently, and your question,
            because they’re not combined sewer inlets. They are
            stormwater inlets.
            Q I’m -- excuse me, stormwater inlets.
            A Okay.
            Q That DELCORA has no control, maintenance related to
            the stormwater inlets that go into the combined sewer
            system?
            A That is correct.
            Q All right. And you are aware that approximately a year
            ago, [Chester] sold all of the stormwater inlets to the
            combined sewer system to the [Authority]?
            A Yes.
            ....
            THE COURT: Just very briefly, Mr. DiSantis. If an inlet
            collapsed, would DELCORA fix it?
            THE WITNESS: No.
            THE COURT: If a stormwater pipe broke, would
            DELCORA fix it?
            THE WITNESS: Stormwater only pipe, no.
            THE COURT: Okay. Would a stormwater pipe that was
            leading into the DELCORA sanitary line, if that broke,
            who would fix it?


                                         16
             THE WITNESS: If it’s before it gets to our line, it has to
             be fixed by, in this case, [the Authority].
             THE COURT: Okay.
             THE WITNESS: Previously, [Chester].

R.R. at 344-46. The trial court determined that the Authority’s services do not
duplicate or interfere with DELCORA’s services. Based on the foregoing, this Court
concludes that the trial court did not err by ruling that the Authority did not violate
Section 5607(b)(2) of the MAA.
             Appellants further declare that the Authority’s assessed fee is an
impermissible tax. Specifically, Appellants contend that the charges are a tax
because they generate revenue and are a burden placed upon property owners to raise
money for public purposes. Appellants assert that the Authority has raised and used
revenue for projects unrelated to stormwater. The Authority rejoins that Appellants
have failed to offer any material fact to show that the fees charged by the Authority
constitute a tax on the residents. To the contrary, the Authority proclaims that the
fees are charged for the sole purpose of performing projects that relate to the repair
of Chester inlets and pipes and the maintenance of Chester’s infrastructure, as well
as projects that deal with the control of stormwater.
             This Court has held:

             [I]n determining whether a levy under a municipal
             ordinance is a tax or a true [] fee, “[t]he common
             distinction is that taxes are revenue-producing measures
             authorized under the taxing power of government; while
             [] fees are regulatory measures intended to cover the cost
             of administering a regulatory scheme authorized under the
             police power of government.”

Rizzo v. City of Phila., 668 A.2d 236, 237 (Pa. Cmwlth. 1995) (quoting City of Phila.
v. Se. Pa. Transp. Auth., 303 A.2d 247, 251 (Pa. Cmwlth. 1973)).



                                          17
             Further,

             whether the [Authority’s] [s]tormwater [c]harge
             constitutes a tax or a fee depends upon whether the
             [s]tormwater [s]ystem provides a discrete benefit to
             [Appellants], as opposed to generally aiding the
             environment and the public at large; whether the value of
             the [s]tormwater [s]ystem to [Appellants] is reasonably
             proportional to the amount of the stormwater charge; and,
             apart from general operation, maintenance and repair of
             the [s]tormwater [s]ystem, how exactly [] the [Authority]
             utilize[s] the funds generated by the [s]tormwater
             [c]harge.

Borough of W. Chester v. Pa. State Sys. of Higher Educ. (Pa. Cmwlth. No. 260 M.D.
2018, filed July 15, 2019), slip op. at 11. “[T]he party challenging a [] fee on the
ground that it constitutes an unlawful tax bears the initial burden of establishing that
the fees were not in fact used to reimburse the municipality for . . . providing a
service.” Rizzo, 668 A.2d at 237.
             Here, there is no record evidence that the Authority’s collected fees,
which are based to a large extent upon the costs of providing the service, are
unrelated to stormwater. Nor did Appellants establish that the Authority does not
provide a discrete benefit to Appellants or that the value of the Authority to
Appellants is not reasonably proportional to the amount of the fees. Accordingly,
Appellants have failed to meet their burden of proving that the Authority’s fees are,
in actuality, revenue-raising taxes rather than valid fees. Thus, this Court concludes
that the trial court did not err by determining that the Authority’s assessed fee was
not an impermissible tax.
             Finally, Appellants argue that the trial court erred or abused its
discretion by basing its determination solely on the finding that the Authority did
not violate the MAA, and that the trial court erred or abused its discretion by failing
to enter any findings of fact or conclusions of law regarding the additional issues of


                                          18
law and fact on which Appellants’ case was predicated. Pennsylvania Rule of Civil
Procedure 1038(b) provides: “The decision of the trial judge may consist only of
general findings as to all parties but shall dispose of all claims for relief. The trial
judge may include as part of the decision specific findings of fact and conclusions
of law with appropriate discussion.” Pa.R.Civ.P. 1038(b) (emphasis added). In
addition, “[u]ltimately, the grant or denial of a permanent injunction will turn on
whether the [trial] court properly found that the party seeking the injunction
established a clear right to relief as a matter of law.” Buffalo Twp. v. Jones, 813
A.2d 659, 664 n.4 (Pa. 2002). Here, the trial court concluded that Appellants did
not establish a clear right to relief because they failed to meet their burden of proving
the allegations set forth in their First Amended Complaint. Given that the trial court
clearly explained the reasons for its conclusion in its Rule 1925(a) Opinion, there
was no reason for the trial court to enter any findings of fact or conclusions of law
regarding the additional issues.
             For all of the above reasons, the trial court’s order is affirmed.




                                         ___________________________
                                         ANNE E. COVEY, Judge



Judge Fizzano Cannon did not participate in the decision in this case.




                                           19
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Appeal of Best Homes DDJ, LLC,           :
et al., From the Order of the Court      :
of Common Pleas of Delaware              :
County Dated February 5, 2020            :
                                         :
Appeal of: Best Homes DDJ, LLC,          :
Chester First Partnership, VVP           :
Partnership, MeKenney Property           :
Management Inc., Robert Bradshaw,        :
Mark Hall, Peter O’Konski,               :
Patricia R. Martin, Steven               :
Smerechenski, Derrell Wells, David       :
Wiechecki, Steven Wiechecki,             :
Cedar Ridge Group LLC, Murphy            :
Management Co. Inc., P&P                 :
Properties Enterprises LLC, Ravens       :
Towing, Patricia Smerechenski, Philp     :
Tappenden, Twinbrook Realty              :
Partnership, Nancy MeKenney,             :
Nancy Smerechenski, David Sykes,         :
Lawrence Wiechecki, Jr., Donald J.       :
Weiss, Dr. James Bonner, Was             :
Realty, Mark Elliott, Michael            :
Carbonetti, Lawrence Irvin, Health       :
Mats, Sykes Group LLC, Sykes             :
Property Management LLC, Michael         :
MeKenney, Catherine Fenza, Robert        :
Smerechenski, Aspen Enterprises,         :
Inc., Community Light and Sound,         :
Inc., Domann Enterprises, LLC, Spec      :
Industries, Inc., T. Frank McCall’s      :
Inc., T.I.B.C. Bay Partners, T.I.B.C.    :
Partners, LP, T.I.B.C. Depot Partners,   :
LP, TKP Holdings, LP, Wellspring         :   No. 239 C.D. 2020
Homes, LLC, James Bockius, Lydia         :   No. 240 C.D. 2020
Pastuszek, Laran Bronze, Inc.            :
                                ORDER

            AND NOW, this 23rd day of December, 2021, the Delaware County
Common Pleas Court’s December 13, 2019 and February 5, 2020 orders are
affirmed.



                                  ___________________________
                                  ANNE E. COVEY, Judge